 SWEET SUE POULTRY COMPANY587Sweet Sue Poultry Companyand-United TextileWorkers ofAmerica, AFL-CIO.Case No. 10-CA-4506.October 2, 1961DECISION AND ORDEROn April 14, 1961, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing sand finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, 'and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Sweet Sue Poul-try Company, Athens, Alabama,its officers,agents,successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in the United Textile Workers ofAmerica, AFL-CIO, or any other labor organizationof its employees,by discriminating in regard to their hire or tenure of employment orany term or condition of employment.(b) Interrogating its employees concerning theirmembership in oractivity on behalf of said Union, or any other labor organization, ormaking any threats of reprisal or promise of benefit because of suchactivity in a manner constituting interference, restraint,or coercionwithin the meaning of Section 8(a) (1) of the Act.(c)In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights toself-organization, toform, join, or assist the Union, or any other labororganization, tobargain collectively through representatives of their own choosing,and to engage in any other concerted activities for thepurpose ofcollective bargaining or other mutual 'aid and protection,or to re-frain from any or all such activities.'Pursuantto the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this caseto a three-memberpanel [Chairman McCulloch andMembers Rodgersand Fanning].133 NLRB No. 52. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act.(a)Offer toWayne Adams, Henry Richardson, and ClarenceAdams immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them and Montene Richardsonwhole for any loss of pay they may have suffered by reason of the dis-crimination against them, in the manner set forth in that section of theIntermediate Report entitled "The Remedy."(b)Preserve sand, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary in analyzing the amount of backpay dueand reinstatement rights under the terms of this Order.(c)Post at its Athens, Alabama, plant, copies of the notice at-tached hereto marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in United Textile Work-ers of America, AFL-CIO, or any other labor organization, bydischarging any of our employees or by otherwise discriminatingin regard to their hire or tenure of employment or any other termor condition of employment.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of United Textile Workers ofAmerica, AFL-CIO, or any other labor organization or make anythreat of reprisal or promise of benefits because of such activity, SWEET SUE POULTRY COMPANY589,in a manner constituting interference, restraint, or coercion with-in the meaning of Section 8(a) (1) of the Act.WE WILL offer to Wayne Adams, Henry Richardson, and Clar-ence Adams immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to anyseniority or other rights and privileges previously enjoyed, andwill make whole said employees and Montene Richardson for anyloss of pay suffered as a result of our discrimination against them.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theUnion named above, or any other labor organization, to bargaincollectively through representatives of their own choosing, to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.SWEET SUE POULTRY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on August 2, 1960,by United Textile Workers of America,AFL-CIO,herein called the Union,the General Counsel of the National LaborRelations Board,herein respectively called the General Counsel' and the Board,through the Regional Director of the Tenth Region(Atlanta,Georgia),issued acomplaint dated September 13, 1960, against Sweet Sue Poultry Company,hereincalled the Respondent,alleging that Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1) and (3) and Sec-tion 2(6) and(7) of the Labor Management Relations Act, 1947,61 Stat.136, 73Stat.519, herein called the Act. In due course the Respondent filed its answer inwhich it admitted certain allegations of the complaint but denied the commissionof any of the alleged unfair labor practices.Pursuant to notice,a hearing was held on October 18 and 19, 1960, at Decatur,Alabama,before the duly designated Trial Examiner.The General Counsel and-the Respondent were represented by counsel and the Union by an official thereof.Full opportunity was afforded the parties to be heard,to examine and cross-examinewitnesses,to introduce relevant evidence,to argue orally before the Trial Examiner,and to file briefs.On or about November 7, 1960, briefs were received by the Trial1 This term specifically includes counsel for the General Counsel appearing "at the hear-Fing herein. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer from counsel for the General Counsel and the Respondent, which he hascarefully considered'.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSThe complaint alleges, and the answer admits, that the Respondent is and hasbeen,at all times material herein,an Alabama corporation maintaining its principaloffice and place of businessat Athens, Alabama,where it is engaged in the process-ing and marketingof poultry.Respondent,during the past calendaryear,which period is representative of alltimes materialherein,in the courseand conductof its business operationat Athens,Alabama, sold and shipped poultry products valued in excess of $50,000, directlyto customers located outside the Stateof Alabama.In the circumstances discussed and describedabove, theTrial Examiner finds thatthe Respondent is and, at all times material herein,has been engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESPrefaceAfter long and careful consideration of the record herein, and in particular thebriefs of the parties, the Trial Examiner is convinced that no proper understandingof the issues herein could be had without some preparatory statement as regardsthe operation of the Respondent's plant.By that the Trial Examiner has referenceto the processing of the chickens through the plant from the time they arrive untilthey are ready for shipment to the ultimate consumer.Quite frankly the recordisnone too clear in this regard, even so the Trial Examiner feels that he should atleast set forth his interpretation thereof toassist the parties in assaying his ultimatedisposal of the issue herein.As indicated above, the Respondent is engaged in the processing and marketingof chickens. Its plant is located in Athens, Alabama.At all times material hereinthe operation of the plant was under the supervision of James E. Beasley, secretaryand treasurer of the corporation, and its principal owner.Assisting him in themanagement of the plant were the following: Walter Bailey, plant superintendent;Joe Agee, foreman in charge of the eviscerating line; and Sam H. Gibbons, foreman,whose duties are not confined, to any particular department in the plant, but worksand acts as a supervisor wherever his services are required.As the Trial Examiner sees it, the Respondent's operations are confined to onelarge building which is divided into at least six sections, five of which are devotedto its processing of chickens and one for office space. In addition to the foregoingthere is a space for the trucks that haul the chickens to the plant.The record doesnot show where it is located. Suffice it to say that it is near to the place that thechickens are taken from their coops and hung on the conveyor chain or line thatcarries the chickens through the plant, of which more later.As indicated above the processing of the chickens through the plant begins whenthey are taken from their coops by the employees assigned to the "hanging" depart-ment.They take the chickens and hang them by their feet onto a V-shaped shackleattached to a conveyor chain which operates continuously through the various de-partments of the plant.From the "hangers" they are carried to the "killers" whostand on each side of the line: For the most part, at times material herein, therewere two "killers."They stand facing each other and as the chickens come withintheir reach they grasp them by the neck and slit their throats.The line normallymoves at a rate of around 76 chickens per minute. That is, the killers are requiredto cut the necks of 76 chickens per minute, or around 4,560 chickens per hour.From the "killers" the chickens go through the "bleeding pit," and then on throughthe "scalder."When they come out of the "scalder" they are carried through aseries of "picking" machines, which are equipped with mechanical rubber covered"fingers" that remove most of the feathers.At this point the chickens are takenoff the shackles and rehung by their necks.This job is handled by a crew of four SWEET SUE POULTRY COMPANY591men. (A more detailed report on this operation will be set forth below in thatsection of this report concerned with the alleged discriminatory discharge of Clar-ence Adams.)From there they go to another "picker" that works on their necks.After the feathering process, the chickens arrive at the eviscerating department.Therecord is none too clear as to just what does happen when they arrive at this depart-ment.From what the Trial Examiner is able to glean from the record, the chickensare taken from the conveyor chain and placed on the eviscerating table where theyare further processed by employees assigned to that department.Here we find the"vent cutters," the "gizzard peelers," the "gut pullers" (referred to in the record onoccasion as the "gutters"), and the "neck cutters."After the chickens are dressed they go to an inspecting table where they arechecked by specialists from the Department of Agriculture, under the supervisionof Dr. Leonard P. Plunk. From here they go to the shipping room and are sent ontheir way to the consuming public.At times material herein the plant operated on an 8-hour a day basis, from Mon-day to Thursday, or 4 days a week. The employees were required to report forwork at 4 a.m. The record shows that those who worked on the processing lineassembled in a large "waiting room," but they were not permitted to "clock in" andtake their positions at their -working places until the chickens on the conveyor chainapproached their working place.The record indicates that it takes about 20 minutesfor the conveyor line to run from the "killers" to the "eviscerating" department.Hence an employee who worked as a "vent cutter" or a "gut puller" could not clockin until somewhere around 4:20 a.m., even though he or she had reported to workat 4 a.m.2A. The Union's organizational campaignAccording to the credible testimony of Wayne Adams, one of the alleged dis-criminatees herein, he was the original instigator of the Union's campaign to organizethe Respondent's employees. Sometime in the latter part of May or early in June1960, he and several other employees of the Respondent discussed the possibilitiesof "getting a union" in the plant.The upshot of their discussion was that Adamswent to his brother, who was employed in a nearby unionized plant, and discussedthematter with him.As a result of their conversation a representative of theCharging Union herein, Eugene Counts, called on Adams at his home a few dayslater.They discussed the matter and Counts gave him some union cards to dis-tribute among his fellow employees. Somewhere around June 13, 1960, he tookthe cards to the plant and distributed them among the employees.Among thoseto whom he gave cards to pass out to the employees in the plant were Henry R.Richardson, his wife, Montene Richardson, and Clarence Adams, his father.According to Adams, he personally passed out around 35 or 40 cards on June 13,14, and 15, 1960.As indicated above, Adams gave cards to Henry R. Richardson and his wife,Montene.They also passed out membership cards and solicited their fellow em-ployees to sign them.Their solicitation was carried on during the lunch hour onJune 14 and 15, 1960. After the cards were signed by those that they had contactedthey turned them over to Adams.As a result of the efforts of the Richardsons and Adams, the Union filed anR petition with the Board's Regional Office in Atlanta, Georgia, on June 30, 1960,Case No. 10-RC-4739.As a result thereof the Union was certified by the Boardas the bargaining representative of the Respondent's employees, following an electionheld September 28, 1960.3On the afternoon of June 15, 1960, the Respondent, through James Beasley, itsprincipal owner and in active charge of its operations, called a meeting of all thesupervisors.They met in Beasley's office.The purpose of the meeting and whattranspired thereafter will be discussed hereinafter.On the next day, Wayne Adams, Henry Richardson, and his wife, Montene Rich-ardson, were discharged.B. The discharge of Henry and Montene RichardsonOn the morning of June 16, 1960, the Richardsons arrived at the plant at approxi-mately 12 minutes after 4 o'clock.Admittedly they were late, to quote the credible2 From the testimony of Montene Richardson, which will bediscussed in more detailhereinafters The Trial Examiner takes official notice ofSweet Sue Poultry Company,Case No.10-RC-4739 (not published in NLRB volumes). 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Henry, or "Buddy" Richardson (as he is referred to in the record bynumerous witnesses), because of a "flat tire."When they arrived at the plant hewent to the timeclock and found that their cards had been pulled. Shortly thereafterhe saw Joe Agee, one of the foremen, and asked him where his timecard was, andhe told him that, ". . seem like you had a little trouble, you and your wife aregonna have to lay off for a day or two." After his conversation with Agee, Richard-son went to the waiting room and told his wife that they had been laid off.A fewday later, on Saturday, June 18, 1960, he went out to the plant and talked to Agee.In the course of their conversation he asked him why he was fired, Agee told himit was because he was late to work.Richardson had worked for the Respondent 7 years, and this was the first time hehad ever been reprimanded or criticized for either his conduct on the job or forbeing late to work.According to the credible testimony of of Montene Richardson, the conveyorline had not reached her working place when she and her husband reported forworkAs indicated above it would have required the chickens about 15 minutes toarrive at her working place from the "killers." Since she and her husband reportedto work at 4:12 a.m., she had ampletimeto clock in.Her testimony in this regardisbuttressed by the credible and uncontradicted testimony of David Allen Green,who worked as a "hanger" on the same crew as her husband. According to Greenhe was 3 minutes late to work himself on this same morning, June 16, 1960.Hefurther testified that when he reported to work the chain was running but that thecrew had not started to hang up the chickens.He was neither reprimanded nordisciplined in any manner for being late to work. Significantly there is no evidence inthe record that Green had either signed a union card or engaged in any unionactivity.Henry Richardson testified as follows in regards to the Respondent's policy towardsits employees when they report to work and the trucks have not yet arrived with thechickens:Q.Was there ever any occasion to arise in the company whereby you werenot able to clock in at 4:00 o'clock in the morning?A. Yes, sir.Q.What would be such an occasion?A.Well, we would have a breakdown in the plant,somethingwould bebroke down and couldn't start running chickens at 4:00 o'clock and we werenot allowed to check in.Our line had to be running and we had the chickensthere.We were not allowed to check in until then and then another thing thathappened a lots of times the chickens would be late, the truck drivers wouldget stuck or something and they would be late bringing the chickensin and wewere not allowed to check in until the chickens got there.Q. Did this happen very often?A. It happened pretty often during the wintermonths, yes, sir.TRIAL EXAMINER: What?The WITNESS: Wintertime. The fall of the year andwinter.According to the credible testimony of Montene Richardson, she had worked for theRespondent twice since 1955.Her last employment, insofar astimesmaterial hereinare concerned,4 began on or about October 9, 1959, and ended with her discharge onJune 16, 1960.During this period of her employment she workedas a "vent cutter"on the eviscerating line.Thereisnoevidencein thisrecord to indicate that shewas either an inefficient worker or was ever during her entiretenure of employmentlate for work.As a matter of fact the record shows otherwise.According to heruncontradicted, undenied, fully credited testimony, she was reemployed by the Re-spondent on October 12, 1960, as a "neck cutter." On October 17, 1960, the daybefore she testified at the hearing herein, she cut 34,000 necks.To the Trial Ex-aminer at least, thisseemsunbelievable, but according to those whoare familiarwith the chicken business it is consideredas a matterof courseand anormal day'swork. In the circumstances the Trial Examiner is convincedand findsthatMonteneRichardson was an efficient worker.After her husband, "Buddy" Richardson, told her that they had been laid off, shecontacted Agee, Bailey, andBeasley andasked them why they had done so. Hertestimony in this regardismost interesting.Consequentlythe followingexcerpttherefrom follows below:Q. Now, after your husband told you that you couldn't work, what did you do?A. I wentand askedJoe why andhe said,"Well, ,you arenot satisfied withyour work."1 Seeinfra. SWEET SUE POULTRY COMPANY593Well, I went on out of the plant and waited 'til lunch hour which was 9:00o'clock, we ate lunch at 9:00, and I went and asked Mr. Bailey-Mr. WalterBailey.Q.What did you ask him?A. I said, "Mr. Bailey, why was I fired for signing union card and the otherswasn't?"And he said, "Will you tell me something?"And I said, "I am not."And he said, "Well, if I find out there is going to be a hundred more goes."Q What was said then?A. I still wasn't satisfied so I went and asked Mr. Jim Beasley, he ownsthe plant.Q What did you say to Mr. Beasley?A I said, "Mr. Beasley, why was I firedfor signinga card and the otherswasn't?"And he said, "Listen, honey, you wasn't fired for signing a union card.Youcallme in the morning and I will tell you." Well, that was Friday morning andI called himHe said, "Joe said your work wasn't satisfactory."Well, then on Saturday morning I called Joe back and he said that I wasfired for being lateTRIAL EXAMINER: For what?The WITNESS: For being late. I wasn't late.Q. (By Mr. MCCARTHY.)Were they running chickens9A. They hadn't got to where I clocked in.We didn't clock-we clockedwhere we worked.TRIAL EXAMINER: You mean you didn't clock in until the chickens were onthe fob?The WITNESS: Yes, sir, right where you start to work.You have hardlytime to get to them.A close examination of the foregoing excerpt from Mrs. Richardson's credibletestimony shows that Agee gave her two reasons for her discharge-the first was thathe ". . . was not satisfied with her work" and the second, that it was because' shewas late for work." Beasley on the other hand told her that it was becauseher "work was unsatisfactory." 5We now come to the testimony of Wayne Adams, as regards a conversation hehad with Agee on June 16, 1960. According to Adams he and "Buddy" Richardsonleft the plant after they were discharged and went "uptown" to see a representativeof the Union.They were gone about 30 minutes and then returned to the plant.As they started to goinsidethey saw Joe Agee, who called Adams aside.Whattranspired thereafter is best told in the following excerpt from Adams' testimony:Q.Who did you see when you came back to the plant?A.Well, I started togo insidethe plant and Joe Agee stopped me.Q.Was anybody with you?A. Buddy Richardson was.Q.What happened then?A. Buddy turned around and walked out.I told Joe that I wanted to see my mama and tell her what had happened andhe said-we were standing in the doorway and he told me to come on over, notstand in the doorway, he told me that Buddy Richardson started theunion andif I would leave him alone and not have anything to do with that damn unionwhy he would give me my job back.TRIAL EXAMINER:I didn'tget it.Q. (By Mr. MCCARTHY.)Will you tell the Trial Examineragainwhat yousaid.A. He told me if I would leave Buddy Richardson alone and that damnunion alonehe would give me my job back, told me he had been my friend andfought my battles.Q. Did he sayanything else?A. No, sir.In the Trial Examiner's opinion,Adams' testimony as to what transpired at theplant after he returned from his trip "uptown" is of the utmost importance, par-ticularly as regardsthe time elementand Agee's reference to the Richardsons intheir conversation.Thisis so becauseone of the principaldefensesof the Respond-Seesuprain re ber work as a "neck cutter.",624067-62-Vol. 133-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDent is that it never heard of the union activities of its employees until MonteneRichardson went to see Beasley on the morning of her discharge.She testifiedthatshe saw Beasley during the "lunch hour,"which therecord clearly shows was from9 to 10 a.m. on the morning of June 16,1960.6The recordalso showsthatBeasleycalled a meeting of the supervisorsafter he had talked to her.SuperintendentBailey testified as follows as regards the time that Beasley called the meetingreferred to:Q. Now,directingyourattention to the next day,Mr. Bailey, I will ask youwhether ornot you were called intothe office by Mr.Beasley on Junethe 16th?A. Yes, sir, I was.Q. Do youremember approximately what time it was?A. Sometime around the lunch hour, yes, sir.Q.What timeis the lunch hour or noon hour at the plant?A. We startat 4:00 o'clock;we cut off at ninefor lunch.Q. Ninefor lunch?A. Yes, sir.Q. Is that referredto intermittently as lunch or noon hour?A. Yes, sir.Q.What time did yousay he called you in?A. During the lunch hour.Q.What?A.Well, alittlebefore, I would say a little before the lunch hour it was.Itwas a little before.Q. How did you find outabout this?A. Sam came out and said Jim wanted to see us right then and we went upto theoffice, Joe and I.Q. Andwhenyou got therewhat happened?A.Well, he saidMontene said she was fired because she signed a union cardand he wanted to know what we knew about a union.We hadn't heard any-thing at all about it.From all of theforegoing and upon therecordas a whole, the Trial Examiner isconvinced and findsthatthe meeting in Beasley's office on June16, 1960,convenedshortly after the 9 a.m. lunch recess started.A compellingfactor in this finding isthe credibletestimony of Montene Richardsonthatshe contacted Beasley,Agee, andBailey during thelunch periodand queried them astowhy she was discharged.Having so found, the Trial Examineris furtherconvinced and findsthat Adams'conversationwith Ageeas regards the union activitiesof the Richardsons, whichhas beenset forth abovein the excerptfrom Adams' credible testimony,took placebefore themeeting in Beasley's office on June 16, 1960.Singularlyenough Adams'testimonyin this regardstands uncontradicted and undeniedin the record.In the circumstances, the TrialExaminer is convincedand finds that theRespond-ent was aware of the union activitiesof the Richardsons before Beasley called themeeting of the supervisors in hisofficeon June16, 1960.The importance of thisfinding willbe apparent below.The Respondent'sposition as regardsthe discharge of theRichardsons is asfollows:(1)Theywere discharged for cause;(2) it had noknowledge of eithertheir union activitiesat thetimeof their discharge or that there was any suchactivityamong its employees at that time;and (3) the first knowledge it had of anyunionactivityin its plant was when Montene Richardsontalkedto Beasley on themorning of June16, 1960?The record shows thatBeasley called a meetingof the supervisorsin his officesometime late in the afternoon of June15, 1960.The purpose of the meeting wasto discussthe delay inprocessingof chickensduringthe day.Beasley's knowledgein this regard was obtained throughan electric counter inhis office.The recordshows thatthe "counter" registers each time a chicken is removed from the con-veyor or chainin the eviscerating department.Itwasplaced in his office sometimein 1957.Beasley askedhis supervisorsthe causeof the delay.The gist of their testimony inthis regardwas that it was due to absenteeism and employees reportinglate to work.After considerablediscussion in this regardhe told themthat immediatesteps wouldhave to be taken tocleanup sucha situation,and that theywereto fire any employeewho reported late for work thereafter.Other matterswere discussedat themeetingincluding certain activitiesof Wayne Adams which will bediscussed hereinafter.6 Seesuprafor an excerpt from her testimony in this-regard.Seesuprafor her testimony in this regard. SWEET SUEPOULTRY COMPANY595Concluding Findings as Regards the RichardsonsAfterlong and careful considerationthe TrialExaminer is convinced and findsthat Henry Richardson and his wife,Montene Richardson,were discharged by theRespondent on June 16,1960,because of their membership in and activities onbehalf of the Union.His reasoning in this regard is predicated on the followingfactors.In the first place the Trial Examiner desires to point out to all concerned that thecredibility of the witnesses who testified before him at the hearing herein has causedhim grave concern.This is particularly true in the case of Montene Richardson.After weighing her testimony in the light of the record considered as a whole, andfrom his observation of her during the course of her testimony,he is convinced andfinds that she was an honest and sincere witness.In the circumstances the TrialExaminer credits her testimony in its entirety as regards what transpired on the dateof and prior to her discharge,June 16, 1960.The recordshowsthat theRichardsons passed out union cards to their coworkersduring the lunch hour on June 14 and 15, 1960. After they were signed they turnedthem over to Wayne Adams, who the record shows started the union campaignamong the Respondent's employees.The record shows that the"lunch hour" isfrom 9 to 10 a.m. At times material herein the Respondent had around 130 employ-ees.As theTrialExaminer interprets the record,there was no secrecy about theunion activities of the Richardsons,and they passed out the cards and solicited theirfellow employees to sign them openly and unashamedly during the lunch hour onJune14 and 15, 1960.That theRespondent had knowledge of their activities is evidenced in the uncon-tradicted,undenied,and credible testimony of Wayne Adams.As indicated above,Adams talked to Foreman Agee on the morning of June 16,1960,around 9 o'clockor just as the lunch period was starting.In the course of their conversation Ageetold Adams,".. `Buddy' Richardson started the union and if I would leave himalone and not have anything to do with that damn Union why he would give me myjob back."TheTrial Examiner has found above that the meeting in Beasley's officewasheld after Agee made the statement to Adams.Further evidence in support ofhis finding in this regard is found in the testimony of Beasley himself who testifiedthat he had no knowledge of any union activity in the plant until Montene Richard-son told him about it on the morning of June 16,1960.As found above MonteneRichardson's conversation with Beasley was during the lunch hour on June 16, 1960.In the circumstances,the Trial Examiner is further convinced and finds that theRespondent was well aware of the union activities among its employees at the timethe Richardsons and Wayne Adams were discharged on the morning of June 16, 1960.Further persuasive factors in support of the General Counsel's position as regardthe discharge of the Richardsons are the following:(1)Montene Richardson wasnot late to work;(2) the inconsistency of the reasons given Montene Richardson bythe Respondent as to why she was discharged;and (3)the confused state of therecord as to who pulled their timecards out of the rack, and the time it was done.Each of these factors will be discussed below.The TrialExaminer has found above that Montene Richardson was not late towork on the morning of June 16, 1960. Consequently he sees no need for furtherdiscussion in this regard.He does, however,believe that the inconsistency of thereasons given her for her discharge should be reiterated for reasons which will beapparent below.According to her credible testimony, Agee first told her husbandthat they were both discharged because they were late to work.Thereafter he toldher it was because she was dissatisfied with her work. Beasley a few days latertold her that it was because her work was unsatisfactory.Now as to who pulled out the timecards.Agee testified that Gibbons pulled them.Gibbons was not queried in this regard,In such a state of the record the questionarises, if Gibbons pulled the cards, when did he do it and why. Bailey, the plantsuperintendent,testified that he did not know who pulled them,but intimated thatitmight have been done by one of the girls in the office.In such a confused state ofthe record the only alternative in solving this question is to indulge in pure specula-tion,which the Trial Examiner deems unnecessary and undesirable in this or anyother case.There yetremains for discussion another persuasive factor in the Trial Examiner'sreasoning as regards the Richardsons.Though he has set forth above to some extentthe employment history of both,he feels that some reference thereto should be madeat this stage of the report.The record clearly shows without contradiction thatHenry Richardson had worked for the Respondent for approximately 7 years beforehe was discharged on June 16, 1960. There is no evidence in this record'that he-hadever been reprimanded or criticized by the Respondent for any reason during his 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire tenure of employment.The same is true of Montene Richardson; since hercapabilitiesas anemployee have been discussedat somelength above, the TrialExaminerseesno need for reiterating them at this time.A further factor that the Trial Examiner considers of importancein hisultimatedisposal ofthe issueshereinas regardsthe Richardsons was the use of the phrase". . dissatisfied with your work" by Agee when Montene Richardson interrogatedhim as to why she was discharged. Since he used the same phrase in one of hisconversations with Wayne Adams after he discharged him on thesamemorning, theTrial Examiner feels that his interpretation of the phrase should be set forth herein.To begin with there is no evidence in this record that either Montene Richardsonor her husband, Henry Richardson, had ever filed any complaints with any of theirsupervisorsas totheir working conditions.As the TrialExaminer seesit the onlyevidence of dissatisfaction with conditions in the plant was their activity an behalfof the Union. Since the Trial Examiner has found above that the Respondent wasaware of their activitiesbefore their discharge,he is convinced and finds that bythis phrase Agee was referring to Montene Richardson's unionactivities rather than"dissatisfaction" with her work.8Upon all of the foregoing, the Trial Examiner has found that Henry Richardsonand Montene Richardson were discharged by the Respondent on June 16, 1960,because of their membership in and activities on behalf of the Union in violation ofSection 8(a) (3) and (1) of the Act.C. The discharge of Wayne AdamsAs indicated above Wayne Adams was also discharged on the morning of June 16,1960.The activities of Adams on behalf of the Union have been set forth in con-siderable detail above in that section of this report concerned with the Union's organi-zationalcampaignamongthe Respondent's employees.For this reason the TrialExaminer will not reiterate them here. Suffice it to say that he was the instigatorof the Union's campaign, and actively participated therein on June 13, 14, and 15,1960.His activities for the most part were carried on during the lunch period at theRespondent's plant in the "yard."The record shows that his activities consistedof passing out cardsand solicitingthe employees to sign them.Among those towhom he gave cards to distribute were the Richardsons 9 and his father, ClarenceAdams.As indicated above, he was fired on the morning of June 16, 1960, under thefollowing circumstances.For 2 or 3 days before he was discharged he had beendoing odd jobs around the plant, and Agee had instructed him to work around andnot clock in until he assigned him to a particular job.On the morning of June 16,he waited around until Agee came by and told him to wait a few minutes; Agee wentback towards the office.A fewminuteslater he came back to him and said, "Wayne,you are dissatisfied with your work, we can't use you any more."What transpired thereafterhasfor the most part been set forth above. Sufficeit to say here that Adams and Henry Richardson left immediately and went uptownand contacted representatives of the Union.They were gone about 30 minutesand returned to the plant.As they started to go in, Agee called Adams aside andtold him about the Richardsons'unionactivities.Since this matter has also beenthoroughly discussed above the Trial Examinerseesno necessity of reiterating itagain inthis section of the report.10The Trial Examiner has found above that Adams' account of what transpiredafter he returned from his trip uptown with Henry Richardson on the morning ofJune 15, 1960, was one of the primary factors in his disposition herein of the caseas to the Richardsons. It must be remembered that Agee told Adams in their con-versation that if be "would leave `Buddy' Richardson alone andthat damn unionalone he would give me my job back...'In the circumstances the Trial Ex-aminer finds that the Respondent was well aware of Wayne Adams' union activitiesprior to his discharge for thesamereasons he has found above as regards theRichardsons.8 SeeLively Service Company,127 NLRB 290, where the Board found that by use of thephrase "disruption" the respondent therein had reference to the union activities of theemployees involvedThough the phrase herein is different the same reasoning is applicableto its interpretation9 Seesupra'-Seein particularthe TrialExaminer's comment as regards thetimethat Agee talkedtoHenry Richardson and Wayne Adamsin relationto therecess period,9 to 10 a.m ,June 16, 1960. SWEET SUE POULTRY COMPANY597The Respondent's positionas to Adams is somewhatconfusingto say the least.In the first place it has been found above that Agee told Wayne Adams at the tunehe discharged him that it was because "... you are dissatisfied with your work,we can't use you any more."At the hearing herein, and in its brief, it contendedthatWayne Adams was discharged for "destroying company property." In supportof its position it offered the testimony of severalwitnesses,particularly that ofWalter Bailey, the plant superintendent.The record clearly shows that the "company property" referred to was a lava-tory or "sink" in themen's restroom.There is considerable testimony in the recordas regardsthis incident.Adams and James A. Turner, a "gut puller,"were in themen's restroomduring a"break"; while they were talking Adams carelessly threwa Coca-Cola bottle over his shoulder and hita sink.According to Turner he threwitover three partitionedcommodes.After they heard the bottle hit the sink theywalked backand examineditand found no breaks or visibledamages.However,at the next break Turner went back to the restroom and found that the ". . . wholebottom was bursted out." Adams was not queried by the General Counsel asregards this incident.For reasons which will be apparent below, the Trial Examiner considers the datethat the above incident occurred of considerable importance.From what he isable to glean from the record it happenedat least amonth or so before Adams wasfired.Turner was unable to. recall the exact date, but intimated it might haveoccurred back in March 1960.On the other hand Plant Superintendent Baileytestified that the first he heard of the incident was when Bobby Osborne, the main-tenance man, came tohim and ". . . reported to me that the lavatory was brokenand asked me would I sign a purchasing order fora new oneto be replaced."He told him to replace it and to find out who broke it, and ". . . he reportedback tome then,oh, it must have been two or three weeks later," ii that it wasWayne Adams. Bailey further testified that he never told Beasley about the lava-tory incident until themeeting in Beasley'sofficeon June15, 1960.12His reasonfor the delay in reporting it to Beasley was because Osborne,the maintenance man,did not tell himuntil"a few days" before the meetingin Beasley'soffice.Therecord shows that Bailey had no opportunityto seeBeasley during the "few days"between the time Osborne told him about Adams' role in the lavatory incidentand the date of the meeting,June15, 1960.As indicated above it was this incident that led to Adams' discharge.Accordingto Bailey and other witnesses for the Respondent, Adams' name cameupin themeeting onJune 15, 1960.Though ostensibly the lavatory incident was theprimary cause of Adams' discharge, the Respondent further contended that actuallyitwas merely the straw that broke the camel's back, so to speak. By that observa-tion the Trial Examiner has reference to Bailey's testimony as regards an incidentin which Adams was involved sometime in either March or April 1960.This inci-dent involved Adams and a female employee in the plantAccording to Bailey, thewoman's husband came to him and complained about Adams' use of vulgar andobscene language in her presence.Bailey investigated his charges.As a resultthereof he discharged the woman and laid Adams off for the "rest of the week "Actually Adams lost only 2 hours' work, because the layoff was made on the lastday of the Respondent's workweek, which was Thursday. In the circumstances,the Trial Examiner is convinced and finds that the Respondent was not greatlyperturbed by the "affair."Other than this incident the record contains no otherevidence of misconduct by Adams prior to the lavatory incidentThat he wasconsidered a good worker in spite of the foregoing incidents is evidenced by Bailey'sown admission that " . . his work was satisfactory."In spite of Bailey's mild reprimand of Adams in the "lady affair," neverthelesshe testified at the hearing herein that he told Adams in substance at the time helaid him off that he would have to be careful from there on and that if he had anymore trouble with him he would fire him. Just how Adams' name came up in themeeting nnTune15. 1960. which the record shows was ostensibly called to ascertrinwhy production was behind schedule, is none too clear in the recordWhen thisfactor is considered in the light of the record as a whole, narticularly as regardsthe discharge of theRichardsonsand the fact that Agee dischargedthembeforethe meeting onJune 16,1960, the Trial Examiner is convinced and finds that thedecision as regards the Adamses13arose asa result of their activities on behalf ofthe Union Tn the opinion of the Trial Examiner this is the only logical inferenceItQuotes from Bailey's credible testimony on erotic-exandnatlonSeesupraas regardsthe purpose of thismeetingis IncludesClarence Adams. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat can be drawn from the Respondent's action on the morning of June 16, 1960,when it discharged the Richardsons and the Adamses, which the record clearly showswere the original protagonists for the Union among the Respondent's employees.His reasoning and findings as regards the pertinency of Agee's conversation withthe Richardsons and Wayne Adams as to the issues herein have been set forth hereinabove, consequentlyhe seesno point in reiterating it in this stage of the report.Concluding Findings as Regards the Discharge of Wayne AdamsUpon all of theforegoing,the Trial Examiner is convinced and finds that Re-spondent's motive for the discharge of Wayne Adams was because of his member-ship in and activities on behalf of the Union in violation of Section 8(a)(3) and(1) of the Act.Hisreasoningin this regard follows below.To begin with, the Trial Examiner desires to point out that the Respondent un-questionably had the right to discharge Adams because of the lavatory incident, ifithonestly believed that he was guilty of the offense, even though its information,as disclosed by the record herein, was predicated on the rankest kind of hearsayThe test is whether or not its conduct was actually motivated by an honest beliefthat he was the guilty party regardless of the source of its information.14 In the TrialExaminer's opinion, it has not met that test in the case as to Wayne Adams.Several factors have been most persuasive in the Trial Examiner's findings asregards Adams. In the first place the date of the lavatory incident was withinthe peculiar knowledge of the Respondent, despite this obvious fact it did not chooseto disclose it at the hearing herein.This observation is predicated on Bailey'stestimony that Bobby Osborne, themaintenanceman, told him about the brokenlavatory and asked him fora purchase order for a replacement, which he gave him.Surely, the Respondent like any responsiblebusiness organizationkept a recordof its purchases, which it could easily have produced at the hearing herein, but itdid not choose to do so.Moreover, it is inconceivable that either the Respondentor any other employer engaged in the food processing business would permit a brokenand smashed lavatory or sinkin oneof its restrooms to go unattended for even aday without launching an investigation as to the cause of the destruction of itsproperty and the identity of the person or persons who were responsible for itscondition.It is for this reason that the Trial Examiner does not accept thetestimony of Bailey, the plant superintendent, as regards the long delay in ascer-taining who the guilty party was in the sink incident.His testimony in this regardisnot only unconvincing but he did not impress the Trial Examiner as being alackadaisical sort of a superintendent who would dilly-dally around in the modeand manner that his testimony indicates, in such a serious situation, particularlyin view of the nature of the Respondent's business. In the circumstances, the TrialExaminer is convinced and finds that the Respondent's reliance on the lavatoryincident as grounds for the discharge of Wayne Adams is mere pretext, and thatthe real reason was hisactivities on behalf of the Union.Another factor that has likewise persuaded the Trial Examiner that Adams wasdischarged because of hisunionactivities is the inconsistency of the reasons givenfor his discharge by Agee, Bailey, and Beasley.As pointed out above, Agee, whoactually discharged Adams, told him that it was because he [Adams] was "dissatisfied"with his work, while on the other hand Bailey and Beasley testified that it wasbecause of the lavatory incident and his past conduct, that is the "lady affair," inApril 1960.As to the reason advanced by Agee, that it was because Adams was "dissatisfied"with his work. In the opinion of the Trial Examiner the use of that phrase by Ageewas for thesame reasons asset forth above in thecaseofMontene Richardson.In the circumstances, the Trial Examiner finds that Agee had reference to Adams'union sympathies and activities at the time he told him he was being dischargedbecause he was "dissatisfied" with his work.For the foregoing reasons, the Trial Examiner finds that Wayne Adams wasdischarged by the Respondent on June 16, 1960, because of his membership in andactivities on behalf of the Union.D. The discharge of Clarence AdamsAs will be shown below the case as to Clarence Adams is most baffling.Therecord shows that he had worked for the Respondent approximately 10 years beforehe was discharged on July 25, 1960.During his entire tenure of employmentis SeeOhio Associated TelephoneCompany v N L R B ,192 F 2d 664 (C A 6), settingaside 91 NLRB 932 SWEET SUE POULTRY COMPANY599he worked as a "killer" on the chicken line.He was the father of Wayne Adams,who the Trial Examiner has found above was the instigator of the union organiza-tional drive among the Respondent's employees.According to Adams he was informed by Superintendent Bailey on June 16, 1960,that his services were no longer required because"you are dissatisfied with your work."In the Trial Examiner'sopinion,what happened at this time is best told in thefollowing excerpt from Adams' testimony:Q. Tell us what happened on June the 16th at the plant?A.Well, I come out from killing at 9:00 o'clock.We eat lunch at 9:00o'clock and my card wasn't in the rack and I went on out in to the bathroomand washed up and cleaned up my hands and was standing on the outsideof the door and Mr.Bailey and Joe was standing inside the plant and Joemotioned for me to come there.Q.Who is Joe?A. Joe Agee.Q.What happened then?A. I got in there and Mr. Bailey he said, "Well, Mr. Adams you have beenhere a long timebut I reckon we are gonna have to let you go." He says,"You are dissatisfied with your work."Q.Whatwas said then?A.Well I told him, I said, "Well, if you want to fire me just go ahead andfire me I want to eat my lunch, I -am hungry."And he said, "It is just with Joe Agee here, he is the boss."And Joe Agee says, "If you will go out here and tell these here folks thatwe don't need no damn union in thisplant,why come back to work."And I asked-I wanted to know, "I asked, "I want to know before I am firedwhat I am fired for."And he said, "Well, they've been coming up here telling us you've beenrunning out these little cards and signed one of them cards."And I said, "I haven't signed one of the cards.".And Walter Bailey he said that, "I told Joe and them I didn't believe youhad.To start with I didn't believe it, you've been here nearly ten years andhaven't had your mouth in anything."Q.What else was said?A. That was all that was said. I went on out and eat my lunch and wentback in and my card still wasn't in the rack and I went on and worked 'till4:20 in the afternoon and come back and found my card 'way down in thebottom.TRIALEXAMINER:Found what?The WITNESS: My card, and I carried it to the office and Miss LenoraGamble she checked me out.Bailey and Agee denied the statements attributed to them by Adams in theforegoing excerpt from his testimony.Here again the Trial Examiner is faced withthe difficult task of resolving'the issue of credibility of witnesses.Afterlong andcarefulconsideration the Trial Examiner is inclined to and does credit Adams'version of what transpired on the morning of June 16, 1960,in the course of hisinterview by Bailey and Agee.His findings in this regard are predicated uponthe record considered as a whole, particularly the following incidents that havebeen most persuasive to 'him in resolving this troublesome issue. In the first place,the same phrase was used by Agee in their conversation on June 16, 1960, that theTrial Examiner has found above was used by him in his conversation with WayneAdams, on the same date, June 16, 1960, "that `damn union"';; and secondly,neither Bailey nor Agee impressed the Trial Examiner as honest and forthrightwitnesses when their testimony is considered in the light of the record as a whole,particularly the inconsistency of their testimony as regards the circumstancesleading up to the discharge of the Richardsons and Wayne Adams, which has beenset forth and discussed above.A further factor in the Trial Examiner's deter-mination of the credibility issue as regards Clarence Adams will be found belowin his discussion of the Respondent's "campaign" to eliminate "misbleeds" fromthe production line.When he reported to work on July 18, 1960, he was assigned to one side of theline, and on the other side were Brooks, a trainee, and David Cox, the regular"killer."It is important to note at this stage of the report that with two"killers" onone side of the line and Adams on the other, it was necessary for each killer tograb every third chicken and kill it.Ordinarily, with only Adams and Cox on theline they would grabevery other chicken.Another important factor, insofar as 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe issues herein are concerned,is that at this time every other shackle on whichthe chickens were hung by the"hangers" was marked with a piece ofredtape.Theyhad been marked some 10 days to 2 weeks before by Sam H.Gibbons, one ofthe supervisors,for reasons which will be apparent below.Adams worked as usual on the line from July 18 to 21,or 4 days, which the recordshows was the usual week in the plant.He reported for work on Monday,July 25,1960,at his regular working place. Shortly after he arrived,"Elijay" Figgs, one ofthe employees in the plant,came back and told him that Bailey said he was not toclock in,but to report to Beasley,the plant manager.He went to the office andmet Beasley.What transpired is best told in Adams'own words:Q.Whathappened then?A. Well, Iwent to the office and he wasn'tup there and I come back andwent back again and he wasn't there and Walter come to the door and I toldhim when he come in up there to tell me I wanted to go up there and see him.He come in on after while and Walter told me and I went up there.Me andMr. Beasley-Mr. Beasley says, "Good morning."And I said,"Good morning."And he says,"Do you know how many miss-bleed chickens you let gothrough?"And I told him,"No, sir."And he said, "$193.00 worth."He said,"I am going to have to let you go."And I said,"Well,Mr. Beasley, I don't think I let all of them go throughand I don't think-I think you will find-I think you are firing me on accountof the union.""Iheard that Dave Cox come up here and told you that Iforced him to sign a card in the back and that he decided he wouldn't vote inthe election.He was afraid he would get fired if he voted in the election."I told him further that-Q. Did he answer your question on that?A. He said"He did."He didn't call nobody's name, just said"He did."Q.What did you say then?A. I told him then I said,"Idon't think that I am the cause of all themchickens."I said,"That new boy that you put back there, Eugene Brooks and-hewould tell Cox`there goes one' and Cox would say, `let him go to hell.' "Mr. Beasley said, "I am gonna check on them back there."And he says,Imay call you back to work in a week."He says, "If there is anything elseyou want to tell me just tell me."And I said,"Iwouldn't tell you nothing if the damn plant stops."Q. Did he sayanything else?A. That was all.He said,"Well, go on in there and Ray will get yourcheck."And Iwent on in and there wasn't nobody in there.There wasn't nobody inthat office but me and Jim.Q. Did he discuss those employees with you or anybody else?A. That wasall he said.The record shows that the Respondent's principal contention as regards its dis-charge of Clarence Adams was that he permitted too many chickens to go byhis working place on the line without killing them.Which in the vernacular of thechicken killing business, means that he was responsible for too many "misbleeds."As the Trial Examiner sees it he should again, at this stage of the report,set forthhis interpretation of the testimony in the record as regards the moving of thechickens through the plant.As indicated above the chickens are taken from theircoops and hung by their feet on shackles attached to a conveyor or chain whichcarries them first to the"killers."For the most part, at times material herein,there were two killers,Cox on one side of the line and Clarence Adams on theother 15 It was their job to kill the chickens.Itwas the practice for each killer tograb every other chicken by the neck and cut its jugular vein.From the "killers"the chickens go through the bleeding tunnel and then through scalders.From therethey come out to the picking machines.Afterthey have been through the pickersthey then reach a pointwhere a crew of four men takes them off the shackle andrehang them by their necks.In the opinion of the Trial Examinerhere is the mostimportant point on the chicken line insofar as the Respondent's position as to Adamsis concerned.The TrialExaminer's observation in this regard is predicated on the15Seeinfraas regards the placing of a third man, Brooks,on the line SWEET SUEPOULTRY COMPANY601following: (1) The Respondent's chiefdefenseas to Adamsis found inthe testi-mony of Foreman Gibbons and Dr. Plunk as regards the large numberof "mis-bleeds" that appeared on the productionline duringJune and July 1960; and(2)Gibbons' testimony as regards the marking of shackles to determine who wasresponsible for the large number of "misbleeds" that were coming overthe linefrom the killers. In other words who was responsible for the increased number ofmisbleeds-Cox or Adams? So the record will be clear, a "misbleed is a chickenthat wasn't cut or killed by the killers before it went through the `scalding pit.' "As indicated above the chickens are rehung on the line after they have beenthrough the "pickers."When the "chickens" arrive at this point their bodies are"featherless," except perhaps for the necks.Here, for the first time since thechickens were hung on the line, the color of their skins may be seen byall con-cerned.The "misbleeds" are "red" and can be easily seen and counted. It washere that Gibbons set up his "checking station" to check on the killers and deter-mine who was responsible for the increased number of "misbleeds" during theperiod in question.At this point the Trial Examiner feels that he should set forth the Respondent'sposition as regards "misbleeds," and its concern as to who was responsible for thissituation.To begin with a "misbleed" is, according to the Department of Agri-culture, not fit for human consumption and consequently were rejected by Dr.Plunk and his associates at their inspection station in the Respondent's plant.Therecord clearly shows that there were only two places on the production line thatcould be the origin of a "misbleed"-(1) the "hanging" station and (2) the"killers."From the foregoing it is obvious that every "misbleed" that goes overthe line is a "dead loss" to the Respondent.Not only the price of the bird but theexpense of handling it through the production line.That "misbleeds" had causedthe Respondent considerable concern in the past is evidenced by the fact that Beasleyhad, for at least a year and a half before the union organizational drive startedaround the middle of June 1960, been paying a $20 bonus per month to both Adamsand Cox, the "killers," out of his "own pocket" for their efforts in keeping the"misbleeds" on the line down to what he must have considered a reasonable figurein the light of all the circumstances, of which he, as the principal owner and man-ager of the Respondent's business, was unquestionably aware of.The last bonuspayment was made on May 27, 1960. According to Adams, Beasley told him andCox, in substance, sometime in the latter part of June 1960, that he could notpay them any more bonuses on account of the Union's organizational activities.As indicated above, Clarence Adams was not discharged on June 16, 1960, butwas permitted to continue on at his job until July 11, 1960.He reported for workas usual that morning and found that the Respondent had placed a new man onthe line, Eugene BrooksThe record shows that Brooks had been transferred fromanother job to the "killer" line.He was inexperienced and, as the Trial Examinerinterprets the record, the only way he could be trained for the job was to workright along with experienced killers like Adams and David Cox who for years hadworked opposite Adams on the line.Consequently, when he was placed on theline, each "killer," that is Adams, Cox, and Brooks, grabbed every third chickenand killed it 16At the end of the day's work on July 11, 1960, Bailey told Adams that Beasleywanted to see him in his office.He went up and saw Beasley who told him that hewas to be laid off for a week to ". . . let me rest." He went on home and stayedthere until the morning of July 18, at which time he reported back to work.We now come to what the Trial Examiner considers the most important phaseof the case as to Clarence Adams, that is, the Respondent's "campaign" to deter-mine the cause of the increased number of misbleeds on the line that occurredaround the middle of June 1960.According to Foreman Sam H. Gibbons, the number of "misbleeds" increasedin the latter part of June 1960.This situation was of grave concern to the Respond-ent, and he was instructed by Beasley to "color-code" the shackles to determinewhich of the "killers" was responsible for this situation.The record is not too clear as to just when Gibbons started and completed his"color-coding" of the conveying line.From what the Trial Examiner is able togleanfrom the record, he started the job around the latter part of June and com-pleted it sometime in the early part of July 1960.The "color-coding" was doneby putting a piece of red tape about three-eighths of an inch wide on every othershackle.Several spot checks were made by Gibbons and "Jimmy" Beasley, son ofJamesBeasley,Sr., the general manager and owner of the plant.16 Seeinfrafor the importance of this observation. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record clearly shows that the "checks" conducted by Gibbons were sporadic,and that the records he made thereof were kept in a careless and slipshod manner.For example, some of his "checks" were kept on paper "matchbooks" and oddpieces of paper which he inadvertently left in his shirt pockets and eventually lostin the laundering process.Another odd phase of his checkup was the fact thatchecks were not made on days that Adams was absent, such as July 12, 13, and 14,1960.For reasons which will be apparent below, the Trial Examiner sets forththe "checks" of both Gibbons and Dr. Plunk on dates material herein. Let us firstlook at Gibbons' reports:"Misbleed"or"Red Bird" check of Gibbons- on dates shown below:July 6, 1960 (35 minutes)-RedShackles:PlainShackles:Adams13Cox-Brooks -------- 2July 11, 1960 (Two (2) checks of 11 hours each or total of 3 hours)-Red Shackles-1stCheck:Plain Shackles-1stCheck:Adams-Brooks ------ 26Cox --------------- 2Red Shackles-2ndCheck:Plain Shackles-2ndCheck:Adams ------------ 26Cox and Brooks ----- 0July 18, 1960 (5:30 a.m. to 6:30 a.m.)-Red Shackles:Plain Shackles:Adams ------------ 41Cox and Brooks ____ 2July 19, 1960 (Two checks)-Red Shackles-1st Check-1PlainShackles-1stCheck-hour:1 hour:Adams15Cox and Brooks ------ 0Red Shackles-2nd Check-35PlainShackles-2ndCheck-minutes:35 minutes:Adams -------------8Cox and Brooks------IJuly 20,1960(5:30 a.m. to 12:30 p.m.)-Red Shackles:Plain Shackles:Adams ------------ 62Cox and Brooks ____ 4July 21, 1960 (2 hours)-Red Shackles:Plain Shackles:Adams ------------ 29Cox-Brooks -------- 3The foregoing constitutes for the most part Gibbons' "check-up" for times materialherein.At this time the Trial Examiner desires to call particular attention toGibbons' report for July 20, 1960, for the reason that below he will comment atsomelength on Dr. Plunk's report for this same date.As indicated above Dr. Plunk is in charge of the inspection crew from the De-partment of Agriculture. In the course of his work he keeps a daily record of thechickens that are rejected because they do not meet the standards set by the De-partment. In his testimony he referred to the "misbleeds" as "cadavers" and theyare so designated on his reports.According to Dr. Plunk the only place a "cadaver"could originate would be at the "killers" station on the production line.Thereisno"station"on the line from the killers to the place of inspection that could beconsidered as a source for the "cadavers."The Trial Examiner is convinced thatDr. Plunk's testimony in this regard is correct.That being so, there yet remains oneother place or station that could be a source of the "cadavers," which the record clearlyshows was at the "hanging" station.As indicated above that is where the chickensare taken from their coops and hung by their feet on the shackles on the conveyingline.At the hearing herein, Clarence Adams, David Cox, and Eugene Brooks, all ofwhom were employed as killers at one time or another by the Respondent at timesmaterial herein, testified that it was not uncommon to find "dead" chickens on theline,which means that they were already dead when they were hung on the line bythe hangersThis is understandable when one takes into consideration that the linegoes by the "hangers" station at the same rate of speed as at the killers station and allother spots on the "conveyor lines," which the record shows was at the rate ofapproximately 76 chickens per minute.When one considers the "human" elementinvolved herein it is obvious that the hangers like other "humans" who work onthe line make mistakes and on occasion inadvertently hang dead chickens on theline.Their bodies also turn "red" in the scalding pits, the same as those missed bythe killers, and as far as Dr. Plunk's records are concerned become another "cadaver."We now come to Dr. Plunk's testimony, which was predicated upon his officialreports, as regards the number of "cadavers" on certain dates during the monthsof May, June, July, August, and September, 1960: SWEET SUEPOULTRY COMPANY603DateKillersCadaversMay 17,1960-----------------Adams and Cox------------------33May 18,1960-----------------do-------------------------23May 24,1960-----------------do-------------------------24May 25,1960-----------------do-------------------------10June7,1960--------------------- do-------------------------32June8,1960---------------------do-------------------------31June9,1960---------------------do-------------------------39June 28,1960--------------------- do-------------------------31June 29,1960--------------------- do-------------------------26June 30,1960--------------------- do-------------------------16July5,1960----------------------do-------------------------25July6,1960 a-------------------- do-------------------------62July7,1960-----------------.do-------------------------38July 11,1960------------------Adams, Cox, and Brooks----------96July 12, 1960-----------------.Cox and Brooks------------------77July 18, 1960------------------Adams, Cox, and Brooks----------138July 19, 1960------------------do-------------------------61July 20, 19601''----------------do-------------------------74July 21, 1960------------------do-------------------------111July 26, 1960-----------------.Cox and Brooks------------------6July 27, 1960------------------do-------------------------1July 28, 1960------------------do-------------------------0Aug 8,1960---------------------do-------------------------4Aug.9,1960---------------------do-------------------------0Aug. 10,1960---------------------do-------------------------2Aug. 11,1960---------------------do-------------------------4Aug. 29, 1960---------------------do-------------------------7Aug. 30, 1960---------------------do-------------------------4Aug. 31, 1960---------------------do-------------------------6Sept.12,1960---------------------do-------------------------5Sept.13,1960---------------------do-------------------------3Sept.14,1960---------------------do-------------------------6Sept.15,1960---------------------do-------------------------4Sept19,1960---------------------do-------------------------4Sept20,1960---------------------do-------------------------4Sept21,1960---------------------do--2-----------------------Sept. 22, 1960---------------------do-------------------------4E On this date Eugene Brooks worked on the line for about 2 hoursFrom the foregoing it is obvious that the number of cadavers that come over theline to Dr. Plunk's station increased considerably from July 6, 1960, to the date ofAdams' discharge on July 25, 1960. Particular attention is called to the week ofJuly 18 to 21, 1960, which was the last full week that Adams worked as a killerDuring this same period Brooks the trainee was also on the line.According toGibbons, Adams cut on one side of the line and Cox and Brooks on the otherAdamswas to cut the birds on the red shackles and Cox and Brooks on the unmarkedshackles.According to Adams under this arrangement each killer "grabbed" everythird chicken.As the Trial Examiner sees it this was the only logical procedurethat could be followed in view of the speed of the line, which the record shows wasrunning at a little above average during this particular week.While it is true thatAdams was instructed to cut the birds that were on theredshackles and Cox andBrooks those on the plain shackles, such a practice was physically and "mechanically"impossible with three killers on the line.Consequently the marking of the shacklesat least during this week was meaningless, because of the very nature of thesituation.Though Cox and Brooks testified at the hearing herein neither wasqueried by counsel for the General Counsel or the Respondent in this regard. Inthe circumstances the Trial Examiner is convinced and finds that during this period,that is July 18 to 21, 1960, each killer grabbed every third bird. In the circum-stances, the Trial Examiner rejects Gibbons' testimony, as regards the results of hischeck on the "misbleeds," in its entirety for the simple reason it is inaccurate in thelight of the record as a whole17 Seeinfrafor further comment as regardsthis date 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe now cometowhat theTrialExaminer considers the most puzzling andbaffling questionas regardsthe problem of "misbleeds" in the Respondent's plant.Moreover, the matter in question, when considered in the light of the record as awhole, was most persuasive in the Trial Examiner's findings as regards Gibbons'research and investigation to determine who was responsible for the "misbleeds" inthe plant.The Trial Examiner has reference to the Respondent's policy as regardsthe "misbleeds" that are on the line after they have gone through the picking ma-chines.The record clearly shows that it is at this point on the line that the "mis-bleeds" appear. It is here that Gibbons made his check, by counting the birds withtheredskins which are the misbleeds.The question is this, when the chickens aretaken from the shackles at this point by a special crew of four employees and rehungon the line by their necks, are the "misbleeds" rehung or discarded? Singularlyenough neither the General Counsel nor the Respondent touched upon this importantphase of the case at the hearing hereinAs far as the Trial Examiner is concernedthe exercise of ordinary common sense would indicate that they were or shouldhave been removed from the line, for the simple reason there would be no point inrunning them through the eviscerating line and having them rejected as cadavers byDr. Plunk and his assistants at the end of the lineThe Trial Examiner is convincedthat the Respondent was well aware of this, and under ordinary circumstances dis-carded the misbleeds at the place on the line where the chickens were rehung.Butlet's take a look at Gibbons' check for July 20, 1960, and consider it in the light ofDr. Plunk's records for the same date.According to Gibbons he checked on the line from 5:30 a.m. to 12:30 p m. onthis particular day.Under normal operating conditions that would be a total of 6hours working time.On that date according to Gibbons' check there were 62misbleeds on Adams' side of the line and 4 on the side that Cox and Brooks werekilling, or a total of 66We now turn to Dr. Plunk's records and we find that on thatdate, July 20, 1960, he and his associates found a total of 74 misbleedsSince therecord clearly shows that misbleeds originate only at the hanging and killing sectionsof the line, it is obvious that at least on that particular date the "misbleeds" or"cadavers" were rehung on the line and needlessly processed through the evisceratingline to Dr. Plunk's station where they were tossed aside as unfit for human con-sumption.When one considers what transpired on this particular date, then Dr.Plunk's testimony to the effect that no "misbleeds" should be found at his stationon the line is understandable and believable. In the circumstances, the Trial Ex-aminer is convinced that the host of testimony adduced at the hearing herein by theRespondent in support of its contention that Clarence Adams was responsible for theincreased number of misbleeds on its production line during the latter part of Juneand the few days he worked during July 1960, is of no probative value whatsoeverand consequently is rejectedin totoAnother factor that must be taken into consideration as regards the "misbleeds"was the occasional missing of a chicken by the "killers," as it passed them on theline.According to Adams and Cox, they would miss killing a chicken now andthen and would let it pass on down the line. They made no effort to catch up withitand kill it because experience had shown that if they did they create a worsesituation because it caused them to miss other chickens as the line moved on.Coxtestified as follows in this regard:Q.Mr. Cox, if a killer misses a chicken and the chicken is heading on tothe scalder or the bleeding room, what would be the best thing that you woulddo, would you go catch that chicken you missed or would you.and miss fouror five or however many you missed, what would be the best thing for you to do?A. The best thing to do is to let him go through.Q.Why is that?A.Well, if you try to catch him you will probably let more go through.From the foregoing excerpt from Cox's testimony and that of Adams in thisregard, the Trial Examiner is convinced and finds that the missing of chickens bythe killers on the conveying line was also a source of "misbleeds" on the productionline at all times material herein.As shown above Adams was interviewed by Beasley at the time he was dischargedon the morning of July 25, 1960. In the course of their conversation Adams toldBeasley that he had been informed that Cox had ". . . come up here and told youthat I forced him tosigna card in the back and that he decided he wouldn't votein the election.He was afraid he would get fired if he voted in the election"; andthat Beasley replied, "He did."This testimony stands uncontradicted and undeniedin the record.Moreover, Cox himself testified at the hearing herein and was notinterrogated in this regard by counsel for any of the partiesIn the circumstances, SWEET SUE POULTRY COMPANY605the Trial Examiner specifically finds that Beasley made the statements attributed tohim by Clarence Adams in the above excerpt from his testimony.Concluding FindingsIthas been well said that hard cases make bad law.The case 'as to ClarenceAdams is an example.Nevertheless the issues herein must be resolved by theTrial Examiner.This he shall do in the light of the record considered as a whole,and let the chips fall where they may..As indicated above the testimony adduced at the hearing herein as to the reasonsadvanced by the Respondent for his discharge have been most baffling.The TrialExaminer has particular reference to its contention that Adams was responsible forthe sudden increase of misbleeds on the production line from around the middle ofJune 1960, to the date of his discharge on July 25, 1960.The Trial Examiner hasdisposed of the Respondent's contention in this regard above, and has rejected it forreasons heretofore set forth.For this reason he sees no necessity to reiterate themat this stage of the report.Suffice it to say that the Trial Examiner after long andcareful consideration of the record and the Respondent's brief in this regard, hasreached the conclusion (if one may be permitted to paraphrase the Bard of Avon)that the Respondent "doth protest too much, methinks," 18 insofar as its contentionas to Adams' responsibility for the misbleeds is concerned.Upon all of the above considered in the light of the record as a whole, the TrialExaminer concludes and finds, as follows, as regards Clarence Adams.The Trial Examiner is convinced that Adams was originally slated for dischargeon June 16, 1960, at the time his son, Wayne Adams, and the Richardsons weredischarged.His finding in this regard is predicated upon Adams' testimony aboutthe difficulty he had in locating his timecard on that date and the fact that he wascompelled to take it to one of the girls in the Respondent's office in order that itcould be properly marked and filed; and Bailey's comments to him on the samemorning which have been set forth above in one of the excerpts from his credibletestimony.The reason that the Respondent did not go through with its plan todischargeAdams was that at that particular time it did not have a replace-ment to take his place as a "killer" on the line.To the Trial Examiner at least,this explains the placing of Brooks on the line as a trainee shortly after the June 16incidents.The record shows that Brooks was finally put on his own, so to speak,on or about July 12, 1960, and worked opposite Cox by himself the rest of the week.SignificantlyGibbons did not check the line for misbleeds on July 12, 13, and 14,the 3 days that Brooks worked alone on the line.Moreover, Dr. Plunk, who wascalled as a witness by the Respondent at the hearing herein, was not queried abouthis records for July 13 and 14, 1960.When all of the foregoing is considered in the light of the fact that Plunk's recordsshow that "misbleeds" or "cadavers" dropped to almost nothing the day after Adamswas discharged and continued at that level thereafter until at least September 22,1960,19 further doubt is cast upon the probative value of Gibbons' testimony in thisregard.Such a sudden drop in misbleeds at Dr. Plunk's station has caused the TrialExaminer grave concern, particularly in view of the absence of testimony in therecord as regards the "misbleeds" that were taken off the line at the picking station,concerning which the Trial Examiner has commented upon at some length above.When this factor is considered in the light of Adams' long tenure of employment asa "killer," 'almost 10 years, and the fact that Beasley paid him and Cox a bonusfor almost 2 years, before the Union's organizational drive started around the middleof June 1960, for keeping the misbleeds down, the Trial Examiner is convinced thatthe Respondent's position herein as regards Clarence Adams is mere pretext andthat its real motive for discharging him was because of his membership in, andactivities on behalf of, the Union.The Trial Examiner is also convinced and findsthat another motive behind the Respondent's discharge of Clarence Adams was todiscourage the concerted activities of its other employees, by impressing upon themthe futility of their efforts to exercise their rights under the Act,andAdams, as alongtime employee, was used to effectively illustrate its basic philosophy in thisregard.In the circumstances discussed and found above, the Trial Examiner concludesand finds that Clarence Adams was discharged by the Respondent on July 25, 1960,because of his membership in and activities on behalf of the Union, and that suchconduct violated Section 8(a) (3) and (1) of the Act.18Hamlet, act III, scene2, line 242.19 See Dr Plunk'sreportsupra. 606DECISIONSOF NATIONAL LABORRELATIONS BOARDE. The allegedindependent violationsof Section 8(a) (1) of the ActThe record clearly shows that on themorningof June 16, 1960, all of the Re-spondent's supervisorswent through the plant and queried the employees about theeffortsof the Unionto organizethe employees.The Respondent contends that itssole purpose in thisregard was to find outwhat was goingon.There is no questionbut what the Respondent had the right to gather such information from its em-ployees.Such interrogationisnotper seviolative of the Act, it becomes so onlywhen itgetsout of bounds, so to speak, and interferes with, restrains, and coercesemployees in their effortsto exercise the rights guaranteed them by the Act 2°The General Counsel contendsin hisbrief that on June 16, 1960, Foreman JoeAgeetold employee James Albert Turner in substance that the Respondent had beeninformedthat he was an active protagonist for the Union in the plant; and that inthe courseof hisconversationwith Turner, Agee interrogated him about his activitieson behalf of the Union, and Turner told him that he was for the Union 100 percent.In the opinion ofthe Trial Examiner Turner's testimonyin thisregard isveryinteresting,for that reason the following excerpt therefrom is inserted herein below:Q. Tell us what Mr. Agee said to you at this time.A.Well, he told me that they got word that I was trying toget a union inthere.Q.What did you say?A.Well, he told me that they got word that I was trying to get aunion inthere and he said they was told, and I asked him who told him. So, hewouldn't tell me.And, he asked me was I fer the union and I said "100% ifthe bunch is-if the other bunch is."And he said, "Well, you shouldn't feel that way."He said, "Do you thinkthat you would make as much money if the union was in here as you do with-out the union?"And I told him, "Yes, sir." I did.Q.What do you make per hour?A. $1.00 per hour.Q.What elsewas said?A. And he said, "Aren't you satisfied with the way we are operating?"And I said, "To certain extensivesI am andcertain extensives I am not."And he said, "What reasons you ain't?"And Isaid,"Well, me and Gilbert Thompson, the two oldest hands thereisonthe gut rack."And Isaid,"You have got something else easier to doand you take the new hands off and put them in the new jobs and instead oftaking us off."And he went on to say then that he thought if I wasn't satisfied with the waythey was operating they would be better satisfied if I would walk out.Q.What did you say?A. And,I said,"No, sir, I won't walk out." I said, "if y'all feel like I oughtto be fired and want to fire me it is all right but I won't walk out."Q.Was there anything further said in this conversation?A.Well, thatis all Ican remember.Agee admitted that he talked to Turner on the morning of June 16, 1960, butdenied making the statements attributed to him by Turner.In the Trial Examiner's opinion,Agee made the remarks attributed to him byTurner. In themain hisresolution of the credibilityissuehas been strongly influ-enced by his overall appraisal of Agee as a witness.Quite frankly when Agee'sdenial is considered in the light of the record as a whole, particularly his testimonyas regardshis role in the discharges of Wayne Adams and the Richardsons, whichhas been disposed of above, the Trial Examiner is convinced that he made theremarks attributed to him by Turner, and discredits his denial thereof.Concluding FindingsUpon the record as a whole, the Trial Examiner finds that Agee's remarks toTurner were violative of Section 8(a)(1) of the Act.His finding is predicated, asindicated above, upon the overall "atmosphere" in the plant on this particular morn-ing.The Trial Examiner has found above that Wayne Adams and the Richardsons20 Though the complaint alleges that Bailey and Agee engaged in 8(a)(1) activity, theTrialExaminer makes finding in this regard only as to Agee, primarily because theGeneral Counsel in his brief makes no contention as regards Bailey's alleged independent8(a) (1) violations. TRANSPORT CLEARINGS, INC.607were discharged because of their union activities on this same date.When this istaken into consideration, along with other remarks of Agee on this date whichwere clearly violative of the Act and stand uncontradicted and undenied in therecord, such as his statement to Wayne Adams as regards the "damn union," thenhis remarks to Turner were unquestionably coercive and by their very nature con-stituted interference with, restraint, and coercion and consequently were violativeof Section 8 (a) (1) of the Act, and it is so found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent discriminated against Wayne Adams,Henry Richardson, Montene Richardson, and Clarence Adams. It will be recom-mended that the Respondent offer Wayne Adams, Henry Richardson, and ClarenceAdams immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, andmake them and Montene Richardson whole for any loss of pay they may havesuffered by reason of Respondent's discrimination against them by payment tothem of sums of money equal to that which they normally would have earned aswages from the dates of discrimination to the date of an offer of reinstatement,less their net earnings during such period.Said backpay shall be computed on aquarterly basis in the manner established by the Board in F. W.Woolworth Com-pany, 90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Sweet SuePoultry Companyis engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.United Textile Workers of America, AFL-CIO, is a labororganization withinthe meaning of Section2(5) of the Act.3.By discriminating againstWayne Adams, HenryRichardson,MonteneRichard-son, andClarence Adams,the Respondent has engaged in unfair labor practiceswithin themeaning of Section 8(a) (3) and(1) of the Act.4.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act, the Respondenthas engaged inunfair labor practices within the meaningof Section8(a)(1) oftheAct.5.The aforesaid unfairlabor practicesaffect commercewithin the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Transport Clearings, Inc.andOfficeEmployees InternationalUnion, Local 45, AFL-CIOTransport Clearings, Inc.andPeggy A. Sims.Cases Nos. 16-CA-1409 and 16-CA-14929-2.October 2, 1961DECISION AND ORDEROn April 4, 1961, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-133 NLRB No. 82.